Title: From George Washington to Major General Horatio Gates, 8 August 1780
From: Washington, George
To: Gates, Horatio


					
						Sir
						Head Quarters near Orange Town 8th Augt 1780
					
					I was yesterday evening favored with your letter of the 21st of June.
					A few days since upon Col. Kosciusco’s application for leave to serve to the Southward, he obtained my permission, and I suppose designs setting out immediately. Capn Dallizen accompanies him.
					Gen: Clinton having gone up the Sound apparently with the intention of operating against the French armament at Rhode Island this army crossed the North-River at King’s-ferry on the 30th Ulto to be in a situation to act as circumstances might authorize. Our advices gave to Clinton about 8000 troops, so that New-York was left exposed to our attempts. We were pushing every thing to this point, when we received advice that Clinton was returning to New-York. This necessarily put a stop to our movements, and as the objects for which we crossed the river had ceased, we recrossed it on the 4th & 5th instant. We intend to occupy a post at Dobb’s ferry, for the end of shortening our transportation, and saving the forage in the opposite quart⟨er⟩ which we may want in our future approaches, should it be in our power to do any thing decisive against New-York.
					The stationary has long since come to hand for which I am much obliged to you. I am sir your obt & hble sert
					
						Go: Washington
					
				 